Judge Cabell
delivered the opinion of the Court.*
The covenant was, not to pay at all events, but that he would use reasonable diligence in collecting the debts, and would pay the amount collected, upon request. The demurrer, therefore, should have been sustained, and Judgment given for the Defendant.
Moreover, there was no issue joined on the second plea, there being no replication. There cannot be a joinder of issue, without a replication, where the plea concludes with a verification.
Judgment to be reversed, and entered for the Appellant.

The President, and Judge Coadter, absent.